             Case 1:20-cr-00067-JDB Document 33 Filed 06/19/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )      No. 20-CR-0067
                                              )
                  v.                          )      HONORABLE JOHN D. BATES
                                              )
MARIAM TAHA THOMPSON,                         )      STATUS REPORT JUNE 19, 2020
                                              )
                  Defendant.                  )


                                     JOINT STATUS REPORT

        The United States, through its attorney, the United States Attorney for the District of

Columbia, and with the consent of counsel for Mariam Thompson, David Benowitz, Esq., hereby

files this joint status report.

        1.        Detention - Ms. Thompson remains in detention pending a detention hearing that

is currently scheduled for August 11 2020, before Magistrate Judge G. Michael Harvey. The

detention hearing was previously scheduled for June 9, 2020, and was continued at the joint request

of the parties.

        2.        Special Administrative Measures – On March 17, 2020, the Attorney General

approved Special Administrative Measures regarding Ms. Thompson’s conditions of confinement.

These measures are designed to limit Ms. Thompson’s ability to make additional disclosures of

classified national defense information. Despite these measures, the defendant has been provided

with regular opportunities for monitored phone calls with her family members during her

detention. As a result of limitations on Federal Bureau of Investigation (“FBI”) personnel, the

government has reduced these calls from weekly calls, to calls every other week. The government

will work with the FBI and the United States Marshals Service to see if weekly calls can be

restored.
             Case 1:20-cr-00067-JDB Document 33 Filed 06/19/20 Page 2 of 3




        3.      Ms. Thompson’s Access to Counsel – With the assistance of the FBI and the

Classified Information Security Officer (“CISO”), Ms. Thompson has been able to continue to

meet regularly her counsel in the Sensitive Compartmented Information Facility (“SCIF”) within

the courthouse. Meeting in the SCIF despite the ongoing Covid-19 logistical challenges is

necessary because much of the discovery in this case is classified, counsel must review classified

materials with Ms. Thompson, and counsel is required to discuss classified matters with Ms.

Thompson.

        4.      Discovery – Since the last Joint Status Report on May 13, 2020, the government

has provided the defense with two additional sets of classified discovery. (See cover letters

included as Attachments A and B). The classified disclosures, totaling 236 pages, included a

chronology of events and photographs of the defendant’s living space in Iraq. There are still

challenges that the government is facing with producing useable formats for some electronic data,

but progress is being made and the government anticipates additional disclosures in the near future.

        5.      Requests – At this time the parties do not require any intervention by this Court to

resolve any disputes. Given the ongoing issues related to the Covid-19 pandemic, and the

postponement of the detention hearing until August 11, 2020, the parties propose that in lieu of a

status hearing the parties will file an updated status report with the Court on or before August 14,

2020.
        Case 1:20-cr-00067-JDB Document 33 Filed 06/19/20 Page 3 of 3




                                         Respectfully submitted,

                                         MICHAEL R. SHERWIN
                                         Acting United States Attorney
                                         N.Y. Bar No. 4444188

DATE: May 13, 2020                 By:   s/ John Cummings
                                         John Cummings
                                         DC Bar No. 986573
                                         Assistant United States Attorneys
                                         555 4th St., NW
                                         Washington, DC 20530
                                         (202) 252-7271
                                         john.cummings@usdoj.gov

                                         Jennifer Kennedy Gellie
                                         D.C. Bar No. 1020976
                                         Trial Attorney
                                         National Security Division
                                         U.S. Department of Justice
                                         950 Pennsylvania Ave., NW
                                         Washington, DC 20530
                                         (202) 233-0986
                                         jgellie@jmd.usdoj.gov
